MARQUETTE-BAILEY LUMBER CO., PETITIONER, v. COMMISSIONER OF INTERNAL REVENUE, RESPONDENT.Marquette-Bailey Lumber Co. v. CommissionerDocket No. 12760.United States Board of Tax Appeals13 B.T.A. 922; 1928 BTA LEXIS 3140; October 11, 1928, Promulgated 1928 BTA LEXIS 3140">*3140 George D. Wick, Esq., for the petitioner.  J. B. Harlacher, Esq., for the respondent.  SIEFKIN13 B.T.A. 922">*922  SIEFKIN: This is a proceeding for the redetermination of a deficiency in income and profits taxes for the calendar year 1920 of $1,362.22.  Alternative issues were raised by the pleadings, both relating to the amount of timber cut by the petitioner on the Hull and Crane tract - the first concerning the depletion deductible; the second the amount of inventory.  The respondent, in computing the deficiency in question, computed the closing inventory of the petitioner by adding 60,000 feet of lumber to the amount returned by the petitioner and thereby increasing income by $1,750.  The petitioner now admits that this action of the respondent was correct and questions only the depletion to be allowed upon the timber cut during 1920.  The rate of depletion and the cost are admitted by both parties to be 1.81 cents and $7,500, respectively, for an amount of 60,000 feet which the petitioner contends was cut in 1920 and not included in the amount upon which depletion was allowed by the respondent.  From the evidence introduced and admissions of the parties, we find1928 BTA LEXIS 3140">*3141  that the total amount upon which depletion is to be computed is 270,328 feet from the Hull and Crane tract.  Judgment will be entered under Rule 50.